IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF C.L., C.L., MINOR     : No. 429 WAL 2015
CHILDREN                                 :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: D.L., BIRTH FATHER          : the Order of the Superior Court

IN RE: ADOPTION OF C.L., CH L.,          : No. 430 WAL 2015
MINOR CHILDREN                           :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: D.L., BIRTH FATHER          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.